‘S4-€ ‘ON 403 ‘(6L0z ‘0z ‘G24 30 Jedng ed) 987912 Oa ‘ON ‘Qu JOBLEWS}ar ‘A
oinaliaesoyyy \(uojuido aBpni eyeysibew) (6107 2 ‘idly “SIM ‘C'S) 9S06S¥L IM 6102 ‘Z¥9L-AO-81 ON OU!
yepeusjep ‘A weyeigy ‘(60% ‘62 Jd “eld ‘G'S) ZEEONBL IM 6102 ‘OZSZ9-A0-8L “ON “OU/ JaLeWSIer
‘A ouiey ‘(640% ‘6@ Jdv “eld G'S) ZEEO06) IM 6102 ‘Q/GZ9-AO-BL ‘ON ‘OU/ VaLeWwsjer ‘A ZoIMaYyORq
‘L-LL (ON 4Oq ‘(uoyow pasoddoun) (6102 ‘L Kew ‘el4 G'S) 88S09-6) ON ‘“2U/ YaLeWsjar A b{SUAZIAld
‘ZL, ‘ON 4Oa ‘(602 ‘8z ACW ‘Ill ‘C'N) ‘ZOL0 O 61 ON yapeusjer ‘A ebeeci7 \(uojow pesoddoun)
(gL0z ‘G eUNP “A‘N’G'S) 9B8LZEZ IM 6102 ‘LEST “AID 6} “ON “QU, U@LEWS}EP ‘A II]9D10d 89S ,

 

‘UOIeIIQUe [EGLO 0} SY9OS }! ]UB}XO OU} O} UOHOW s Jopewsier
jues6 |JeEUS OM ‘BJOJOJOUL ‘gindsip seed ay} Jo Apiqesique ay} SeUulUue}ep Joyesique
9u} yeu} pue plea si jusweeiHe uoelqie ou} Jeu} Jayewsier ym ealbe oi

‘g|IGeUOIOSUOOUN SI JOHBWS}O~ YM juawee1be
yoy yeu) senBue eys ‘Ayjeuonippy “Aleaoosip 104 Buimoyje Jaye Ayjiqesyque Jo enss! Ou}
aploap Aew pNod siy} ey} Pue UOHeIIGIE O} peaibe Jancu ays jeu} Spuodsal Ays}4OqeZ
|suuleja awes 34} Bulsiel Sesed J94}0 U! UOISIAOIG UOH}eJjIqIe SWes BY} pesojus SAeY
SUNoo jeu} JNO sjulod y “ayNdsip ey} Jo Ayqesdqie au} sulunejep ysnwW Joyesjque ue pue
jouewsjer UM jueweebe Joy 0} Huljejed SUue|9 |]B B}E1IQIE O} peoibe AysyyoqeZ yeu}
senble seyewsjer ‘uolesjque |eduod JO SSILUSIP O} Bulaoy| “oul ‘JaLewS}er juUepUajep
uM juaweeiBe diysioquiew Joy Ul UOISIAOJd UOI}eqse ey} Aq puNnog s! AysyuyoqeZ
Z0UalO|-4 yijuIe|d JeUJOUM S! eSed pNed Pue JORJUOS Jo YoReq siy} Ul ONSs! SUL

6102 ‘oz eunr "p ‘abeaes

 

NOINIdO NNGNVYOWSWN

€Lz-61 ‘ON : “ONI ‘YSLYVINS LA
"A
NOILOV TIAID ‘ AMSLINMOSVZ AONSAYO TS

VINVA7ASNN&d SO LOIMLSIG NYALSW3 AHL 4Os
LYNOD LOIWLSIG SALVLS GALINN SH. NI
(p-zx,ddy) p-zieb xaeeCb Plo

ech Pls

(z x,ddy) €-¢ ON JOS ‘Zeb XAVeCh Pie
‘Z-€ ‘ON 40 ‘Zl 199C AOUeSIID ,

‘yz lb Plo

‘ye ‘t-bz bbb Pl s

‘07-61 lb Pl +

‘Shh Pie

‘| ON 40a ‘2b Idwod z

 

JO BdINIEg aU} JO BSN aU} JO Joo1ay} AjIpI|eA 10 uol}e}esdJa}U!
‘\USWSDIOJUS = ‘UO!PEUILS} ‘'yoeaiq 34} JO juowsalby
siu} 0} Buijejeas Jo JO 4no Buisue ayndsip so wiejo Auy
‘wed ul SapiAoid uoIsiAold siy | p, UOISIAGId ,UOIIN|OSOY
aindsiq, eu} Bulpnjou! ,‘@sp Jo SWHA], 84} O} JesN 94} SOE} yuledAy suonipuod
pue sua) ey} Budde] ,'||010S 0} Jesn ou} BuuInbes ]NOYYM SIQISIA SI} 9.’ SUOHIPUOD
9 SUIS], SJOHeWS}Ef O} yuedAy pes @ Sepnjoul UsesOs JeWU! eY{ ,JUNCDSE Ue
a}e9J0 0} uoleodde sjiqow Jeyewsier ay} peojumop }snuu SIOqWUIOW JOWEWS}oL
989) UOHENIU! QOO'S$ Ou} pled pue diysiequel e paseyoind Aysy40geZ ‘910% ‘Zz
yoley| UO g Hod Aun Je}seyo}se/\ PUB AyD OA MON USEMJOq SJOJSUEI} Ja\dooljey
901) PUE SdIIES PY JOHEWSISf B94 SE}e}S PEHU/) au} Ul S}YBIy Be.) SplAoid pjnom
diysioquiews Jay 000'6$ JO 29} Jenuue Ue JO} JEU} JOY PIO} anejueseidal Y , diysequiaw
e Bulseyoind jnoge sapewsief pejoe}uoo ‘yoy juenbey e ‘Ays}40QeZ
_ S19}dooley pue seue|d 1184} UO Ajj 0] Sdaquiow Ss JeHewS\er
Moje 0} SIOUMO Yee ayeAud SAed } ‘pes}su] “YesOI!e Aue umo jou seop } 7 uoeol|dde

SIIGOW Sj! BIA uoeIAe sJeAud 0} ssedde siequiclu Sil sapiaoid JaWeWS}er

punoibyoeg
‘o€ bh Pl ot

‘62-22 bb Pl a

‘27 b Wdwod 1,

(Zb-Lb ‘6 x,ddy) Zi-bL ‘632 | Xa Ba CPEL Plo
(6 x,ddy) eye | xa'ee'e-P'Ch Pl ss

(g-g x,ddy) 6-812 | Xa 9 pe-o'e b Pl

‘(g-9 x,ddy) 6-918 | xa 9 Pe-9'€ b Pl es

(g-p 'zx,ddy) o-p ‘Z3e L XA Ve CH Pa

‘(g-p x,ddy) g-y 32 | X43 Pl

 

USUM 6, dlussequiew Joy peMeuel ureBe AysyuyogeZ ‘8L0% ‘77 YOJe/\| UO ‘SsoJOUJOUON
9, SHaJSUed} JO}dooI}ay B24} PONUIUOSS!P pue s}UBilj S$}! UO SUO!}OIU}SOL pesodul JoWewSjor
‘sujuoWW BuIMo}}O} OU} UY »,"ZLOZ $0 YOJEW U! diyssaquiaw Jay pemeual Ays}409eZ
9, UOISIAOIG
uoNNjosey e}ndsiq ay} 0} Spee} }! UO Buryoyo pue ‘yuledAy pal e SI ,OSf) JO SULOSL,,
cic AOOd ADEA PUB ASF] JO SUE] O} 9ei6e |, 1X0} QU} 0} XU UOWNG e Splis 0} SEY
aus ‘sseooid uoledjsibe1 au} a}ajduiod 0} ,, suaal0s uol}esjsIBe1 OM} OY} UO piomssed
e soyeaso pue UO!}ELWOJU! jeuosied Sia]Ua SYS ¢, SUBEIOS UNOILVULSIDAY, OM} 0}
udu} pue ,‘suoHeoynou ysnd, pue ,SEd|Aes UOHEIO],, Q|QeUS 0} SUBEJOS OM} O} JOY SOE}
os Bulog 2, yulwedAy ,LNNOOOV ALVA, out de} sn Sys aBJOYM ‘UBOIOS |eI}U! OY}
0} SUINJOJ JASN BU} ‘UBBJOS BY} JO JOUIOD Yo| jeddn ay} ul Mowe a4} UO Bulyoljo Ag
Lb
[vv] uoHeloossy uOIeIqUY UBD SU} Aq uonesique
Buipuig Aq Ajanisnjoxe penjosed eq jJeYys esne|o S!U4} Jo Ayipijen
ou} Buipnjoul ‘ulasey pajejduiajyu0d saijnp JO diysuone|ai
ayy Jo juaweolbe sit} 0} peyejos JOyJOUM ‘JQU}O OU}

jo uBisse JO “Iosseoons ‘gekojdwe ‘juebe Aue ysulebe Jo/pue
solued ey} useMjeq (,saindsig,, ‘AjaAjoe1|09) uoneoddy
‘OL lb Pl oz

‘GL Pl sz

‘J- 0N 90q ‘gL hie g xa “PIosje eas ‘LL bb Pl vz
Ze 8 XA Pl ez

‘Ze 8 XA Pl zz

‘OL-€ ON 4oa ‘z1e 8 xa ‘Ze 2 xa ‘Cb-Zh bb Pl iz
‘6-€ ON 40d ‘7122 XA BZ bb 199d AOCUESIY oz

 

gzu NOA yUeY] ‘SU0d,, ‘uoieoydde au} yBnosu}

jopewsjer pebessew Ays}4OQeZ ‘os BUIOP JAW gz WUIedAY sul. OU} O} }XOU XO OU}
yooyo JSNW Jesn ay} ‘JUNODSe OY} Moued OL pz UOISIAOIG UOIN|OSeY aindsig 3y} Buipnjoul
yuoweeby diysuequiay| IN} OY} O} Jasn au} sexe} yuIedAy Jayye UO Bulyol|O

ez QUI} 0} SUI}
\UOl} PEPUSWE SE ‘SUOHIPUOD PUB SUS} SO!AES giqeoljdde
We pue yuowsaby diysuequiey| OU} JO SUOH|PUOS pue SWwJd}
au} Jo |e Aq epige pue MPIASJ O} Ayjiqisuodses ajos sJoques/|
2U} SI }] USuBaIbe-diysiequeui/jebel/Wi0s JeHews}el//-sayy
ye MAIABI JO} BIGQeE|leEAe [ois] [s!] pue Owl} O} Olu} WOj
peijipow JO pepuowe oq Kew jusweaby diysiequiey\| Sy.

‘wed juengjai ul Bulje}s udeuBesed e sem SI¥} Mo|aq Ajeyeipewuu| zz’ pe

 

ul uood peyulyedAy ey} YM , LNSWSSYoV diIHSuagWSaW SHL SO SNOILIGNOO
GNV SNYSL LdaOOv |, 0} XU XOG Aydwe ue sem abed siy} jo Wo}0g a4} JEON

iz« SNOILIGNOO
CNV SWHYSL dIHSYSEWAW,, 24} 0} Josn ay} 400} H UO BulyoijQ_,, SUOIPPUOD
sue] Jeyewsjer,, 0} yuledAy pes & pepnjoul aBbessow SUL oz. 6L0Z ‘ZZ YEW YBnNosy}
payeysulas Alinjsseoons aq ||IM JuNOd9e JNoA ‘MO}aq YUl| GU} Ul SUOIIPUOD PUL SLE} OU}

\deo0e asegid ued nod JI, ‘uoiyeorjdde ajiqow eu} yOnosy} abessow & PeAledeJ OUS ‘pip Sys
‘me] eluen|Asuuad Ajdde am ‘KiBuipsoooy “8 ‘ON JOS ‘| UE Ie A\dey s, 39d
‘JayewW Sly} ul pesies SENss! au} BuipseBoes me] elueA|ASuued pue epllo|4 UEEMyeq yoIyuoo jnyBulueaw OU S|
ajay) ‘}no sjulod saWeWS}er SY ‘Buyoalg Jeu) ul Me] e1UeA|ASUUSd 8}!9 Ajweuuid seed ay} ‘JSAEMOH ‘Z} b
ye G ‘xq '}9eq AouesIIy “UOISIAOIA Me|-JO-89!0YO EPlO|4 & SUlE}UOS juaweaiby diysuequia| SUL 6z

“Le lb PI ez
"Ze ‘LE bb \AWOd 2z

 

jog (1) :ase Juawease Ue JO S}U@LE|9 OU} ‘me] BIUBA|ASUUS JOPUP) ‘(Pa}!WO SUO!}E}O

jeuonppe) ((Go0z 0 ‘Jedns ‘ed) €'U €8Z ‘19zZ PZ VW BL8 OD “‘YOX" ‘Uly A SaJINO Buiy!o)

(600Z ‘ID PE) O91 ‘9S PE’A 09S “'O'd ‘B}0S/!YO 9 Aawegoyy ‘alj9Iq ‘A SISHIM juoweebe

9} Jo adoos oy} UIUYM sj]e} a}Nds!p 4} JOUJEUM ‘os JI ‘pue S}SIXe S}eJ}GIe O} juaweebe
DIJEA & JOYJOUM SUILUIJA}EP JSNW NOD Ou} ‘undsip e Jo Ayiqesjque oy} Buyenjene u|

QJeNiquy oO} JuBWaaIBY OY]

(€L02

“ND Pe) OLL ‘vOL PEA OEL OTT YOHNjoseYy 19°C suadjay jebe7 ‘A WJoping “pJepueys

(9)(q)ZL ainy @ Japun pasepisuod s| UOOW OU} Janss! ul ayesiqie 0} Juoweesbe ou}

goed 0} JUSIOWYNS SJR) |BUOHIPpPe YPM UOHeCHe Jadoo 0} UO!}OW e 0} [ Jpuodsei,, 0} S|!e4

uquiesd ouy ueyyy, “(pay wo suoHeyo jeuomppe) (y-€ S$ “O'S'N 6 Bund) (£007 “41D PE)

e9z ‘9GZ PEA Le “dT 14Ul Auoyjuy ‘A sepuexay ,, uonesique YOns Buijjaduioo Jeapio ue

se Jam se UuOHespqQe Bulpued shulpeeooid Nod |eJape} JO Aejs © 0} payjue si juowaesbe
uOHesIque sjqeedojue pue PI|eA & O} Ayed [el], ‘oy uoneniqiy jesepej ou} Jepur)

szsishjeuy

‘pamoj|Oo} ‘€'6-LO07 OF L- LO? §§ 'S'd EZ ‘Me UOIOS}O1d JOUINSUOD PU SODJOEld

apes, sejyup eluenj|Asuued 4} JO UOl}eJOIA Pur yuaueoNpul JUEs|NpNel “joesjUCD 4O

yoeaig Bulbayje WNS SIU] gz PESNJS4 JBPEWSIof° 17 dlysuequiew Jay JO PUNjol e pejsenbel

Aysyuyogez ‘s}yBbi)) 204) Bueyo paddojs sepewsjer saye ‘BLO JO JoWLUNS OU} Ag
‘OJ LL Ye ‘P] ,SUOIPUCD pue SW} S,a}/ISqam e
Jo aBpa|mouy aajonAsuod Jo jenjoe sey Jasn Sy} JoyJoyM UO spusdep, s]juaweeibe desmasmog jo AypijeA
SUL “(pLOZ ‘JID UNG) OZ-GZLE ‘LZLL Ped C92 “OU/ a/GON 9 Soe ‘A UAANBN Bag, UBEJOS a4} JO WOHOG
9u} Je yulUadAy e BIA eyISqem oy} UO pa}sod Ajje19UEB aie ASN JO SUO!}|PUOD PUE SLUIS} S,o}1SqeM B B1O4M
‘suaWaelBe deimasMoig, pUe ‘ASN JO SUO!}!PUOD PU SUS} JO }sI| @ YM pajuaseid Bulag Jaye xoq el6e
|, Ue UO YOIID 0} pauinbel aye siasn aysqem yoyM ul ‘s}jusweebe (,YBNosY}-y91I9, JO) ,desmyoljo, :SJOAC|{
om} ul AjewUd aod JOUJE}U] OY} UO PAWOY S}OeBUOD,, :paule|dxe Sey NOD YIUIN OU} SV o¢

 

S}I UjIM eoUe!|dWOD asnoxea jOU |/IM ‘joeJ}UOD Bulpulg Aue yum se ‘juoweei6e deimyol|9
giqesoJojue ue peal oO} aunjley ‘pney Jo Bumoys e jussqy,  ‘Jeve}ewWlu! S| sjuesse
SYS YOIUM 0} SWS} ay} speed Ajjenjoe Jasn ay} JeyJEu “v'U ZZ Je PEA QOE Yyoeds
payoljo Si UOS! au} [JUN JO ssejuN, JoNpold ay} ssedoe O} EjqeuN s| JosN ay] ‘(pa}iwo
uoeyo) (, jueweeiBe Bulyeoipul uo! ue UO HulyxdI/9 Aq juasse jsojluel ued JOWNSUOD
@ YOIUM O} Pue UBAJOS JO}]NdWOd SJewuNsSUOdD eB UO jeodde jey} sue} aie s}uaweeibe
desmyoll9,) SU LLL 1e X,ddy “4 Z89 ‘a/GoN osje eg ‘yu Zz }e Ped 90 TY9edS UCD!
ue uo Bulyoijo Aq juewiaes6e * * * aU} JO SWS} 84} 0} JUBSSE JOY JO SIY JSaJIUEW O} JOSN OU}
Buuinbed ‘uaesos Je}NdwWoo Jey JO sly UO aBessew! & YIM Josn au} sjuasedd, jusweebe
deimyoljo WY ‘(ZL0Z “JID Pe) GU LLL ‘ELL xddy “4 78g ‘ou “wy ‘say Bunswes
‘A @IGON (ZOOZ “IO PZ) vU ZZ ‘LL PEA QOE “AOD suoWWOD edeosjeN ‘A ]YyOadS
99S op, Sjuaueelbe desmyol|o,, Se UMOUY ae S}JUaWaeJ6e YONS ‘jusWeaIBY diysuequey|
ay} JO soue}da00e Jay a}eoIpul 0} xoq ay} Huryoeyo Aq gLOZ% Ul JUNODDe Jey pemeuel
ays ueyM ulebe pue asf) JO SUE] OY} O} juawea/be Jay a}eolpul 0} uoyNg e BHulpls Aq
uoneodde au} ul junoooe Jey dn jes ays USYM UOHeI}IGQUe O} peeibe Ays}uyoqeZz
"SJUSLU9|9
gai} We poyswes sey sauewsier (Z00Z JID Pe) £09 ‘SBS Ped E8zZ ‘SaseD AyeEl9eds
yoos ‘Asle/g ‘UOesap|suoo oq JsNW aay} (¢) pue -sUYep Aus|olyNs Eq ysnwW jusweeibe

ay} JO SUS} a4} (Z) UeWeesHe a4} Aq punog eq O} UO}USjU! Ue jsejjueLU JSNW saied
"G-7 Ye | “XZ }98C AOUBSIIY ge

‘(,UlIQJOU} PEUIEJUOD UOMEWUOJU! BY} JO JUBWINDOP |21B}2||09 SU} JO Adoo
eB uanib 30eJ}U00 24} JO BuluBis a4} 0} juanbesqns ew} Aue je JaAau Sem os|e Lyiure|d] yng ‘yoe!s}UOD 84} O}
payoeye JOU JUaUNIOP jesa}e||09 ay} Sem AjUO jO[U], Baym PEUUWe UOEJ}IGUe |edwod 0} UOIN}Ed Jo JelUaP
$unoo leu) (9002 ‘ddy ‘0 3sIG “el4) 88Zl ‘9BZ) PZOS 026 “DU “SMES BuyjasuNED ypasD JOSUOD A OUI
Jauaju] Aju ‘(peluap Sem yOoqpueY 40 Adoo Jo} ysenbed yng uoIsiAOJd UOHeqQUe Bulpnjou! yooqpuey
JO }dia0e1 BuiBpajmouyxoe WHO} UBIs 0} pedo} SEM aeakojdwia sJoyM pawWie UOEIIGUe |adWOd O} uolyed jo
jeluap SUNOd |eL}) pg-Ez Ie PZ'V BL8 ‘SAND ‘(uaweetbe Jo UOHEWJO) pebalje Joye YJUOW SUO ,MalA2J O}
ynurejd 10 ues sBuimesp BulAuedwosse SUJO} Jey |LWUSUed OU} JO POS JO apis yOeRq ay} UO WAY) Bulpn|oul
Aq ynuejd 0} suon}puoo pue swe} 84} peAeAuod Ajai} pue A\pijen JuUepUajap JOyJOUM 0} Se,, UOIJSeNb sem
9194) BJEyM Ayiqeique aploaep JOU PjNod yNod) (Z,0z 'G “er A'S‘) tx ‘7 8 ‘OVHZETM ZLOZ “9Z01L0-AD
LLL ON “ou ‘SBulpjoy ‘snpu/ Ae/wiosl ‘A “OUu| ‘ipunoy ejoyeq ‘(Swilejo yo Ayiqesyqse eploep pjnoo pNoo
alojaq AlaAoosip pauinbas ,UOOSdsU! ,SJ@LUO}SND BY} JO} /GEIIEAE S1OM,, sjayoe! JaujouMm pue juaweesbe
je}Ual OJU! peyesodsoou! aq o} ,s}ex0e!, ajeJedas POO}SJAPUN SJBWO}SND Jed Je}US) JOUJEYM JO suonjsenb)
(ZL0z ‘6 eunP ‘f'N'C) 84 }2 ‘600SZSZ IM L102 ‘6E6S-91 ‘ON “oul “dig JaBpng SIAV ‘A UOIEG 98S ze

‘LL Pl ve

 

(e)) “Y WIONAWWOD YVV_ ,"Wile|osajuNod Jo WIe| Aue jo Ayjiqesque oy} 0} Jo juowseeibe
uolesique au} Jo Aylpijen 10 ‘adoos ‘edUa}SIX9 94} O} yoodses ym suo}oefgo Aue Bulpnjou!
‘uonoIpsunf UMO Jay JO SIY UO B[NJ O} JOMod ay} aAeyY |EYS JO}el}qIe UL, “seplaoid (e)/
SINY [RINOWLUOD g¢SOINY |EIOIOWLUOD S}! YIM SoUepPsODIR Ul WVWV Aq _,uonesque Buipuig
hg Ajanisnjoxe perjosed eq |JeYs,, ‘}OS}! UOISIAOJd ay} Bulpnjou! ‘jUaWWee/He oy} 0} Bulje|o4
aindsip Aue yey} paplaoid suopuog pue Sua] OY} Ul UOISIAOJd UO}EINGE SUL
"JUNODNe JAY PeMeuda JE}e| Pue
dn jes aus UdUM SUONIPUDD pue SUA] pexUIedAYy sJoWewsjer pajdeocoe AjeAewiiye
Aysyuyoqez esnedceg JUeAgIal] QUe SESEO BSEY] ze JIJUIE|d OY} O} eIgellene ope USEq
pey souesajos Aq peyesodiooul pue uOIsIAOJd UO}JeI}IQue Ue Hulule}UCS }USLUNDOP ejeiedas
B JOUJOUM SSEUPPe |e SOHO SYS SESED OY} ‘JOAQBMOH ,’ESNe|O uoleGie Ue Buluje}uoo
juaweesbe au} Jo Adoo e BulAlaoeJ a10joq SEdIMesS 10} shed ynurejd ay} B194yM UO!}eI}IGQIe
jadwiod 0} suoHOW pailuep SsAeY SUNOS }eu} sonbie AyspuyogeZ ‘SssejeuJOUON
‘(paywo suoeyo jeuowppe) (O€ 2 Ped 9OE

yyoadgs Build) (L00z ‘ed G'S) 9EZ ‘67Z PZ ‘ddng “4 EL “U/ ‘gIB005 ‘A UeWP/a+ _,,, SUI}
Ajuo jou sebuayjeyo ays ,’SIBYNOIOSNOONA) SI ALlvaliaey OL INSWSaSYoY S$ YSLYVNS LAS,
‘Bulpeay ey} Jepun juswNnbie AyjiqeuolssuoouN Jey sexelu Aysisyogez uBnouly

‘((Z961) vOv ‘SBE
‘S'f gge “BIW UIPUOD 9 poojy ‘A dIOD jUIed ew Buyjonb) ‘p/ ‘}! J@P!SUOd 0} UNOS Ou}
JO} JJ@S}! UOISIAOId UOHPepIGUe BY} 0} 8q ysNLU Bua||eYo OY} “S40JOJOY | ‘(822738 10S O€L
'yajuag-y-jUeY Bud) ‘pj ,, PEeulwje}ep Ajayesedes AjpiyeA 1184} pue Psdsojue Ajayesedas
aq aJojasau} Aew pue ‘joesuoo Jebie] e WO a|qeleres ole a}edIQIe 0} s}uaweeibe
‘pIJEA SI BJOUM e Se yORI}UOD & JBYJOYM jo ssajpieBe[y], p/ “ayesique oO} juaweeibe
ue jo Ajljiqeianes oy} Woy swa}s UoOUNSIP SIU] “((OLOZ) BLZZ ‘ZLLZ FO 'S OE
‘69 S'N_ L9G ‘UOsyoeP ‘A JaJUED-VY-JUEY ‘(900Z) 9V-SHr ObY 'S'N 9FS ‘euBapsed ‘A ‘u|
‘Bulyseg yooyD eXayong Buiplo “(OLOZ “41D PE) v'U OSL ‘ZZb Pes SOO “WN ‘VSN yUueg
asey) ‘A 0ajNq Buyonb) (ZL0Z “IO PE) 6ZZ ‘LZZ PEA CLO “OU “ELI ‘SAS YyeaH Jaue |
‘A UlOIIND: .Ayqeique jo uojsenb e yuesaid you seop ‘yejnomed ul esnejo uoleque
du} 0} pesoddo se ‘ajoyM e se jOeI}UOD SU} JO Aypyen auj, 0} eBuayeyo [Vy],

AjlfIQeuoloSuOdU/)

‘uoHedpque
jadwiod 0} uoHoOW sJjeyewsjer juelb |jBYs OM ‘O}eIqIe OU} O} Ayjiqesyiqse Jo uonsenb
9u} seyebajep jueweesbe oy} pue sjsixe jusWwaeJbe Uol}edqie pijeA B esneoed

‘065 18 10'S 6EL “OU ‘WAaYIS AlUaH 8ag “UNOS e JOU ‘O}eWGe OU} O} Aypiqesyque
JO uoSenb pjoysey} oy} HWLWOS SEINY VWV pajejodiooul ou} pue jusweesbe seed ou}
‘10H “(6L0Z) - “S'N— ‘vZS O'S BEL “OU ‘SAIS aIIUM B 4eYaIy ‘A “OU ‘UIeyos Ue}
juawiseibe au} Jo edoos ay} UIYWM sjje} ayNdsIp a4} JEYJEYM SUILUE}EP SMW Joyesque

ay) ,{soyeqiqie ue o} uoHsenb Ajjiqesique ou} sayeBajap joejuoo seed oy} Ue,
‘peT Ie ‘pl aes “SWUIe|O aye 0} AyJIGe JOY UO S}/LU!| OUI}
gjqeuoseaiun Jo Juebuljs esodui! }] SOP JON ‘OEZ 3e Ped EY ‘UIOIJING 88S ‘JOY O} ,2|Ge\leAe Se|powe
pue s}yBu au) YI] JO Jaye JOU, SEOP }| “SWUIE|D JAY JO UO!N|OSe J!e} © uleb 0} Ayjiqe Jey aoipnfeid yeu)
sgn jenpaood JjejuN ule}UOd JOU SBOP UOISIAOId BY} 3Ng “eplO|s U! Buljesjique Jo eoUa|UBAUODU! By} jNoge
sule|duioo Ayswyoqez ‘JeWewsjer 10Ae Ajqeuoseaiun jou Op SWJ9} S}! ‘UOISIAOIG UOHEU}IGQUe OY} JO SULA}
9u} ayenoBau 0} Ayjunyoddo ou pey Ays}W40qGeZ J! UEA “a|qeuolosuoouN Aj@aueysqns jou Ss! }! Jey) pull
am ‘a|qe@ou0JUSUN SI J}9S}! SJeujIQUe 0} JUsWEEJ6e 94} JEU} SENBJe AysS}IHOGEZ JEU} JUS}XE OU} OL o¢

"9 }E PI ce
‘1 ON 4OF ‘8-2 Je SSIWSIC 0} OW S,J2C 0} U.AdO S,'Id ve

 

‘uoledique Jadoo 0} UOHOW sJeHewUsjer jueIB |JeYys om ‘SJOJoJOY] “JO}ENIQIe

ay} 0} Ayiqesiqie JO ONSs! OY} S}LULWOD puke PI/EA SI juoweeibe uoljesique syL

uoIsnj2u0gD

‘UOISIAOJd UOH}eI}IQIe
au) Bulpnjoul ‘suogipuog pue SUE] Oy} JO AjpI|eA By} SUlLUJEJEp ySNW JOJedIqe
au} ‘AjBulpsloooyy ‘OZ 32 ‘P! JO g¢ BIQe@d0JUSUN S| uoIsiAoid uoled}IqQue ay} yeu} AjUO
Spua}U0o pIULeE}d 94} YOIUM Ul SUO WO) BSED S|} soysinBuljsip sjoyuM e se yOeJ}UOD BU}
0} SBUdIJEUO SIU g¢,’A@UOWW 194 Hulso] JNOYYM 4921}UOD OY} YIM peecoid 0} auljoep UsAe
Jo sauyNy Aue eyeoBeu 0} Ajiunyoddo ou pey ays, esneseq a|qeuolosuooun QJOM SWS}
yenjoesjuod |/e ‘994 diyssaquiew JeeA-}sJl PUB LO}JEIU! PSUIQUIOS 000'ZL$ alqepunjeJ-uoU

9u} pled SYS BOUO JEU} SPUD}UOD BYS ;¢SUO!IPUOD Puke SUA | 4} //E INF uoweebe jeu}
ft AOWAVS ‘f AHLOWIL

oe

“AJOAyesSIUILUpe UOOE SIy} FSO Ilys HNOD Jo W2IQ SUL = E
‘pue ‘swiejo synuresd
oy} jo uonejuque Hulpued GQAAVLS we uojoe siy} Ul sBulpeeooid ||V 2
suoweeibe seamed ay} jo uols|Aoid uoNj|OseJ eyndsip ay}
JO SWS} aU} 0} JUeNSUNd UOHeJIGe 0} ayndsip say} Wns |JeYys seed ay] ih
‘SMO}|O} Se G4YAGHO YAHLYNG SI LI
"UOl}euque |@AWOd 0} SyVeS }! JEU} }US}XO
9} 0} GALNVUD S! UoHOW eu} yeu) GAYACHO S! }! ‘Ajdeu s,juepusyep ou} pue ‘esuodsel
Ssynurejd auy ‘(€ “ON JUsUNDOQ) ‘OU] ‘JeWewsjer jUepUsJoq Aq uonejiquy jedwoD pue

SSILWSIC] 0} UONOW) a4} JO UOHeJepisuod Uodn ‘61 0z ‘unr Jo Aep 407 SIV ‘MON

 

Yaqduyo
€Z2-6l ‘ON “ONI ‘YSLYVINS LAr
: .
NOILOV TAID AMSLIMMOEVZ AONAYNO 14

VINVATASNNGd dO LOINLSIG NYALSVA4 AHL YOS
LYNOD LOINLSIG SALVLS GALINN AHL NI
XIGNAddV
pue
HiafowrosWr-y-) | ol-maleyWu-e) ele cP elieeice Clmmelcamts

NISOT

INNODDV ALVAYND

WY 8Z:0L & |™ al0js ddy &

£7107 268d &T//Z/ZO Palla E-E JuaWINDOG SLL-ELZOO-AD-6T:2 BSPD

 
SU] SAAJBSAI OSE JaJeWIS}ar “SeBueYS YONs Oj JUBSUOD
INOA ayNpIYsuod Jeys seGBueyo yons Aue saye uonesijddy
JO @DIAIBS BY] JO ASN PanuljUOD “JUBsWIBaIBY sSi4y}
BuimaiAas Ajse(nGas Joy ajqisuodsai aue No, ‘uoHjeo|ddy

JO GDIAJBS BY] UO JUBWaaIBY Si} JO UOISI8A pajzepcin ue jo
Buljsod uodn aaijoajja ‘auul} Aue je UoNeoddy 40 ad1Ases
GY} 0} Gulzeja4 saldijod $s}! 10 JUSWUBaEIBY S14} JO SUO!}IPUOD
pUe SUA} 84} AjpOW OF JUHI ay} SaAsaSaI JBLIELUS Jor

‘uoljeoidade

ayiqow Jayewsjer dy} pue ayisqeM S,Jayewsjof

UO SWI} O} aU] WOJJ pays|qnd se yuswealby siy}

0} suo!JIppe pue sjuewpUseWwe eunjns Aue pue ‘JusWeaIBYy
dU] JO SUO!}IPUOD PUe sua} By AQ PUNO aq Oo} <e1b6e

pue aBpajmouyoe Ajssaidxa Aqauay nod ‘(,,uo0ljeoddy,,

BU) ‘AJ@AI}DA{JOD) BDIAUBS BY} ASN 0} NOA ajqeus

0} S! asOdund YsiyM seyewsjer Aq paljddns adiAsas Gam 410
uoljesiydde payeisosse Aue Buisn 40 Buyjjeysul ‘Bulpeoj|uUMop
pue ‘(,,Ad1AsaS,, 84} ‘Aj9AI}D9}}OD) sayelusjer Aq

NOK Oj paljddns sadiAsas Aue BulAiade. 40 Bulsn Ag ‘Mo|eq
JNO Jes die JEU] SUOIPIPUOD PUe SLU} BU} OF BouHe Jsnu
nod (Mo|aq Paeuljap) UO!ed1|ddy pajyeisosse ay} pue (MOleq
PSUIJaP) BPDIAIVS BY} ASN O} UapJO Uy] ‘(,AUEMWOD,, a4} 40
40q4eWS}AF,,) UO!JEIOdION sueMejaq e “SuU] JBJIeWISJer Pue
NOA Usemjeg JUaWeeas6e jeGa] eC 93N}1]SUOD (, jJUsWesIby,,
BU} ‘AJ@AIDA|JOO) UlasaY Pa}e}S SUO!IJIPUOS Puke SLWUJ9} SUL

oSf) JO SULOL

 

 

3asn dO SWH3SL

SNOILIGNOD 8 SWadSL

 

WV O€:OL ee Lew lep ime leh]

eT 10s abd AT//Z/Z0 pall4 €-E UawWND0Gd SC1-€2Z00-AD-6T:2 BSeD
JO UOI}LAPWQue Sy} O} Huljejed $49qzJeW Ssojosip Aew Ajyied
Jaya ‘AsesJUOD By} OF BulyyAue Gulpuejsy MON ‘soled
{JE JO JUBSUOD US}IUM OY} YUM CI!) 4O ‘AOU ANe Jelsipn!
JOO JO YUNOD ajejs CE BIOJoq SHUIPaadoid jebe| eply euCg
ul pueme Ue aHualjeyd JO aDsOJua JO "}YHI4 jeHa] e ansand
40 19a 04d ‘Ajnp jeba| e |IIyjNJ OF Aqued e Jo pasnbe aq Aew
BANSOJISIP JY} JUS}XS By} O} (1) Jd9dxS je1}USpP!JUOD day
aq |jeus pueme Jo s6uljns Aue pue sHulpaadoid uolzespque
ay} JO JUaJUOD Pue SsduajsIxa By, ‘s}YGU Ayiodoid
JeN}Da/[a}U! 4BYIO JO SjUajed ‘sjasDaS apes] ‘SysPUAPes}
‘sjyBUAdOd s,Ayed © JO UOI}EJOIA JO uoljeludouddesiw
‘yUaWaBuUlJUI PaUa}eesy] JO JeNjJDe By} JUSAVIC

0} UOIDIPSUN! JUaJ@dWiod Jo J4NOD e UI Jalja4 ajqeqinbe
JOUJO JO BAI}OUNT|U! Y9ES O} JUHI By] PUe YNOD Sule} ||/ewWs
ul UOI}OR JENpPIAIpUl Ue BUG 07 WYGI4 ayy sulejas Ayied Yysee
yey] 1da9xXA vo Jeujique ajos e Aq ‘joao Ul Ua seyndsiq
Pa}ejay JBUINSUOD JOJ SAUNP|d01g AueyUaWa|ddns oy}

pue Ssajny UOIeIYAy jeIN4I@WUIWWOD 93} 4BPUN ‘UOHeINOSsSY
uoljeuyiquiy UBDAaWUY ay} Aq UOo!jesjque Bulpulg

Aq Ajaaisnjoxe PaAjOsad aq |JEUS ‘@SNe{D S!y} JO ARIPI|EA Buy
Bulpnjoul ‘ulasday paze|dwiaqUod saiynp 4O diysuoiejss oy]
JO JUaWaEIBe SIU} O} payejas JAYJEYM ‘W9YIO 94} JO UBisse
JO VOSsaoons ‘seAojdwe ‘juabe Aue ysule6e J0/pue salyed
ay} UaEMjEq (,,S9INdSIG,, 'AJ@AI}D9}/O5) uolnedjddy 10
SDAJAS GU} JO ASN AY} JO JOaIaYY APP!/EA 1O UO!JEJEICd19}U!
‘WUaWUaDIOJUA ‘UOIJeUIUNIG] ‘YDeasq ay] 10 JUBWIaEIBY

SIY} O} Bulyejas 40 JO JNO Hulse ayndsip 40 Wied Au

NOILN10S4u ALNdSIC

 

 

asn 40 SW4Sl

SNOILIGNOD 8 SWdaL

 

WY 9€:OL s& UOZUeA ie

FT 10 y abd GT/LZ/ZO Paid E-E JUeWINDOG SL1-ELZ00-AD-6T:2 BSPO
pue yonJjs aq |JEYS UDISIAOJG YoNs ‘ajqeedojusun JO pijeAu!
aq 0} pjay Si JusWaaIHYy ay) JO UOISIAOJ Aue 4| ‘uoijeoddy
JO ADIAIVS BY} JO ASN JO JUaWaaIBY SY] JO }jNsed

e se saplAoid Aqied ply Aue 40 JoVIeWSer ‘NoA usaMjeq
sjsixe diysuoljejas Aouebe 410 ‘juawAo|dwe ‘diysssuyied
‘QiNJUBA JUIO[ OU ‘SUO!}IPUOD PUe swe), bulyoog

1UBI4 pue diysuequiap) JeWeWS ef a4} U! PeouUSJEje4
Ajjeayioads sdiysuoiejes Anua6e asou} 40} ydaox3

IWaaANad

‘epiioj4 ‘AyunoD

DIeMOJG aq |JeYS UO!euIque Jo ade/d SyL ‘jUusWsaIBY

SIU} JO UOIJBUIWWIA] Aue SAIAANS [IM UO!}DAS ,UONN|OSSY
aindsig,, siyj ‘aouajuas Builpadeid uy) UI pepiaoid se
daoxQ ‘PIOA paweseap eq j||IM UO!}DES ,UOINIOSEY aindsig,,
SIU} JO AjasIqUe 9Y} UGLY} ‘Aa|Gead1OjUSUN Pjsy S! yudeibeied
ayioads siuj 4) ‘Guipeadoid aAljeJUSSaIdal 1O ssejd Aue

JO WO} Aue J8AO apisesd aSIMJBYzO JOU Aew pue ‘suuie|>
s,UOSJad BUO UBY} BOW aJepP!||OSUOD Jou Ae 10}, e4zNGIe
ay} ‘BulyUM ul saiBe asIMsJBY}O A9VPWUIS IEF PUP noA yj}oq
ssajun “Vay UN ‘Gulpeedoid BA!jeJUasSesdsd AO UO!}De SSejD
payoduind Aue ul 4asp ssejo 40 Jyquie|d e se ajyedioiqued 0}
40 Aan Aq jeta} © 07 JUG ayy HUIAIEM Yoee ade JOYeWS of
pue nod jeu} ees6e pue eHpajmouyxdse NOA ‘"UO!HesWQIE
YONs Ul BSUeJap 4O WIRID e JO uoljeqUuasaid JO UO!}eiedaid
au} JO} Auessadau asayM SHulpesdoid UO!eAUGIe OY)

JO UO!}eAPGUe ay} O} Hurjejas sezetu asojosip Aew Ayied
Jaype ‘AsesqUOD Byj O} BulyAue BUuIpUeISYUMION ‘selzied

 

 

       

hota Omen, tobe

eee eee eee ny

SNOILIGNOD 8 SWaal

J

V6 K WY 9€:0L Urey 4s 7. |b

£T10G abd BI//Z/ZO Palld €-E€ JUawWND0q SCL-ELZO0-AD-6T-2 BSBO
Shay |

ease UNOA ul S4ajJo YH! UO Sayepdn
QW1}-jead JOH 0} SB9DIAJBS UO!}EDO] Bjqeuy

aley woke) ae es
po} | nie = FAL)

CJ

WY cv:OL mele BI-yAW Le

£T 109 a6ed 6T/ZZ/ZO Palla €-E JUaWNDOG SCL-ELZ00-AD-6T-2 BSPO

 
=a Ba |

s}ybi|J Pue sjeap jsaje| NO UO sayepdn
}a6 0} suoijedijiyou Yysnd ajqeuyg

dOO7 4HL NI
AVLS

WY LL:LL Ss pit! aiois ddy

ET 10 / a6eq EGT/ZZ/ZO pallid E-EJUewWND0G SCL-ELZ00-AD-6T-2 SPO

 
‘PIJEA SI Jaquunu suoYd
UY} SINSUD O} SWS UP NOA Puss ||IM oA

Eloloo MSP lalomm ep niweicre eelalemclelere [|

NOILVYLSIOSY >
WY €S:O0L eleva Bey | bby

eT 10 R a6ed G6T/LZ/ZO paid E-EJuewNs0q SCL-ELZOO-AI-6T-2 BSCD

 
fon Wes oom

 

NOWVWYLSIOSY eo

fad

WY Z2S:OL Leys i= 7. 1 be

£7106 a6Cd GBT/LZ/ZO pallid €-E JUeWN0q SC1-ELZ00-AD-6T-¢ BSPO

 
aU} SAAJAaSAI OS|e JaJIeLUSJar “SeBuUeYS YONS O} JUBSUOS
INOKA aynjyysuod jjeyus saBueyd yons Aue saye uonesijddy
JO BDdIAJAS BY} JO BSN panuljuocyD ‘UsWsaIBY SI4}
BuimaiAas ALe|nGad 40j ajqisuodsed aie NOA ‘uoieciddy

JO @Dd|AJBS BY} UO JUBWIBdaIHY SI4} JO UOISIAA payepdn ue jo
Buljsod uodn aAi}dajJa ‘@uU!) Aue je udI}eaI|ddy 40 Bd!AJaS
8} 0} Buljejeas Said1j}Od S$} 410 jUuaWwaaIBY Siu} JO SUDIIPUOD
pue SLUId} 84} AjIPOW 0} JUHI ay} SeAJASAs JOWEWS Or

‘uoneosyjdde

SLIGO JAYPLUSJEF SY} PU S}ISQEM S JoVeWSior

UO ALUI} O} SWI} Wl Peysi|gnd se jUaWAaaIBY SIU}

0} suoIppe pue sjusWpPUaWwe siNjnjy Aue pue ‘jUsWAaSIbY
QU} JO SUO!}IPUOD pue sW4a} By} Aq PuNnog aq O} aaibe

pue aBpajmouyse Ajsseidxe Aqeiay noA ‘(,uonesyjddy,,

QU 'AJAAIJDA}[OD) BDIAISS SY} SSN OJ NOA ajqeus

0} S1 asodund yoiym Jjayewsjer Aq paljddns eaiAsas Gam 40
uoijeddde payeioosse Aue 6ulsn Jo 6uljjeysul ‘Bulpeoj|uUMOP
pure ‘(, ad1Asas,, 84} ‘AJ@A1}Da|JOD) JaWeWS or Aq

NOA 0} paljddns saaiajas Aue BulAiaded 10 Buisn Ag ‘Mojeq
JNO Jas ase JE} SUO!}IPUOCS PUR SWWJa} 94} 0} ae1be ysNw
nod (Mojaq peuljep) UOoIWeoddy pajyeloosse ayy pue (MoO|aq
PSULJaP) SDIAIAS BY} 8SN O} Japs U] *(, AUBMdWO?,, 94} 40
_J®MeCWSIef,,) UOIJEIOGIOD aieMejaq e “Du| AaWewWSJef pue
noK uaamjyeg jUsUaeIbe je6a| © 3jN}1}SUOD (,,JUsWwesalby,,
ay} ‘AJ@AI}DA||OD) Uld1BY PE}eYS SUOIPPUOD PUB SUWJ8} OY |

asf JO SULAL

 

 

3asnNn dO SWYAL

EIalelOn1\(c Ep —S

a

VA ar A Oke UL OPAB IY | Ly

 

eT 10 NT abed GT/ZZ/ZO Paid €-E JUaWINDOQ SC1-ELZ00-AI-6T-¢ ESP
JO UO!}EsQUe 94} O} Buljejas Ssuajzjew asojosip Aew Ajied
JAUWS ‘AsesJUOD BY} OF HuiyyAue HulpuejsyUMION ‘saljyied
JJ] JO JUSSUOD U9}UM OY] YUM (11) 4O ‘AYOU Ne [eldIpN!
19U}O JO YUNOD ajejs Be B1OJaq SHuIlpsedoid jeba| spl PUG
ul pueme ue aHualjeyd 10 ads0jua 40 ‘}YHU (eG6aj e ansund
JO JO9E}0Id ‘Ajnp je6aj e |IIJ/NJ 0} Ayued e Jo pauinbas aq Aew
BINSO[ISIP JEU ]UG}X9 By} 0} (1) Jdaeoxa jeIWUSpIyUOD day
aq |Jeys pueme JO suns Aue pue sHulpesdoid uoljesjique
Qu} JO ]Ua}UOD puke adua}sIxE ay, ‘sYyGU Ayedoid
jeEN}Da][9}U! 48YJO JO S]USje ‘s}jesDaS apes] ‘SHIeWAEPed}
‘s}UBIUAdod s,Aqied & JO UONRIOIA 40 UOHeLIdosddesiw
‘yuaWaBbULyU] PeUua}easU] JO jeNjJoe ay] JUSAZIG

0} UOIJDIPSUN[ JUaJ@AWIOdS JO YANOD e UI! Jaljed ajqejyNbs
JQUO 10 BAI}OUNIU! YaEeS OF JYHIA ay} PUe YNOD suUIe]D [jews
ul UOI}Oe jeNpIAipu! Ue Bulg Oj WYGIU ayy sulejas Ayed ydee
yeU] Jd9oxKy vOJesyque ajos e Aq ‘jaja ul UBY} seyndsiq
payejay JaWINSUOD JO} SaINped01d AuejUsWE|ddns 94}

pue sainy UOeu}IGuYy JeINJBWILUOD 94] JapuUN “UO!]e|IDOSsy
uoI}euyiquy UBDWEWY ey] Aq UO!esyIQUe Bulpulq

Aq AJ@Aisnjoxe PaAjosal ag |jEYS ‘asnejo siyj Jo APPIeA Suyy
Bulpnjoul ‘ulasay paye;dwiayuod saiynp JO diysuoljejs4 ou}
JO JUGWaEIBe SIU} O} Ps}e]a4 WAYJEYM WYO AY} JO UBlsse
JO ‘JOSSEDONS ‘aeAoidwea ‘jueGe Aue ysuie6e 10/pue sailed
ay} UBaMjaq (,,S9e}NdSIG,, ‘AJ@AI}D9|]O5) uonesiddy 40
QDIAJAS AY} JO ASN ay} JO JoosaY] APPIEA 10 UO!}EJA1CI94U!
‘JUBWADIOJUS ‘UOIJEUILUIA} ‘YOea1q 34} 40 JUBWAaaIbY

SIU} 0} Bulje]a4 4O JO NO Buisue ayndsip 4o wield Auy

NOILN10S44a 4ALNdSIC

 

 

hae heme 4 roi

Se) (On elane

%66 K+ TAA a bral mee reyab ley.) Ly

 

FT 1OTT Abed GI/LZ/ZO Pali €-E EWNDOG SL1L-ELZ00-AI-6T-2 ESBO
‘epiojy ‘AyuNOD

pIeMOIg aq |JEYS UOIeuyIque JO adejd ay! “UsWaesBY
SIU] JO UO!JEUIWIA} AUP SAIAINS [IM UO!}DaS ,,UOIIN|OSAY
aindsiq,, Si4} ‘aoua}UaS Hulpa.eid ay} ul paplAoid se
jdaoxW ‘PIOA PaWeap aq ||IM UOI}DES ,,UOINjOSaY eindsiq,,
SIU} JO Aja41]US BY} Ud] ‘aj|qeediojuaUN pjay s! yYdeiBesed
ailnads siyj jj ‘Gulpeedojd anlyeyUaseidas 10 ssejd Aue

JO WO} Aue JaA0 apisaid asimiayjzo jou Ae pue ‘suie|d
S,UOSIad BUO UBY} BIOL SJeEplOSUOD yOu AewW 4OPeIzNGIe
9u} ‘Buly4M Ul BaiHe asIM4aY}O AByWeWIS}er PUe NOA YOU
ssajuN “Way UN ‘GBulpesadoid aAljejUssaidas JO UO!JDE Sse|d
payodund Aue ul sas) ssejo uo yylquiejd © se ajedioijied 0}
Jo Aint Aq jel4} © OF JYHL By} BUIAIEM Ydea ae JBVICWS or
pue nod }ey} seibe pue aHpajmouyse NOA ‘UO!eIRIGue
YONS Ul aBSUajap JO WIe|D e JO UOI]EJUSSe/1d JO UO!Je1edaid
uj JO} Alessadau a1a4M SHulpasdoid uoljyesyque au}

JO UOIJEAPGUe ay} O} Buljejas suaqyyew asojosip Aew Ajysed
Jayye ‘Aie1jUOS 3y} OF BuiyyAue HulpuejsyMJON ‘saijied
[|e JO JU@SUOD US}IM BY} YYM (11) JO ‘APAOY Ne eloIpNl
J@UJO JO YUNOD |jejs e BUOjaq SHulpsasouid |eGHe| aply euog
ul pueme Ue aHualjeyo JO adsOJUs JO ‘JYHI jeBa] e ensind
JO Da 01d ‘AjNp jeGa] e |jyjNy 02 Aywed e Jo pasinbes eq Aeul
DANSOJDSIP JEY} JUA}XO BY} O} (1) Jdeoxa jeljUap!JUOD Jday
aq jjeus pueme 4O SHuljnu Aue pue sHulpsaedoid uoesjque
ay} JO JUaJUOD Pue aduajs!Ixa AY, ‘syYHuU Ayedod
jENjDa|/a JU! 4@YJO JO SJUaJed ‘sJa1DeS apes) ‘SyIeWSpeI)
‘sjuBIUAdOod s,Ayied e JO UOI]EIOIA JO UOIJelLUdosddesiwi
‘UaWeHuULYUI Pauayeesy} 1O jeEN}De By] JUBASIC

0} UO!JDIPSLUN! JUaJ@AWIOD JO WAND e UI Jalje4 ajqeyinbe

 

 

3sn 40 SWHal

Beye eee 8) eG ben

WV ZO:LL Ca lerAE LT NG haa

 

£T 10 7T abed GT/JZ/ZO Palla €-E JUawWND0Q SC1-E€LZ00-AI-6T-2 BSED
Y¥alsioag

0} 9016e |

 

NOILVYLSIOSY ae

WY ZL:LL = ye a10j1s ddy

ET IO ET a6ed GT/ZZ/ZO Palla €-€ EWND0G SCL-ELZ00-AD-6T:Z BSED

 
